Citation Nr: 0031126	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-01 122	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastrointestinal 
reflux disease.  

4.  Evaluation of degenerative arthritis of the lumbar spine, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1952 to September 
1954, from January 1957 to January 1961 and from April 1961 
to April 1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  Service connection for degenerative 
arthritis of the lumbar spine was granted in November 1993 
and a 20 percent evaluation was assigned.  The evaluation was 
increased to 40 percent in January 1998.  In a February 1994 
rating decision entitlement to service connection for 
hemorrhoids, sleep apnea and gastroesophageal reflux was 
denied.  

The issues of entitlement to service connection for 
hemorrhoids, sleep apnea and gastroesophageal reflux will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
lumbar spine is manifested by tenderness at the L1-L4 level 
in the lumbar area; normal spinal contours and normal 
posture; flexion between 30 and 60 degrees, extension between 
10 and 20 degrees, right and left lateral bending between 15 
and 20 degrees and right and left rotary bending to 20 
degrees.  

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.321, Part 4, Diagnostic Codes 5003 and 5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected degenerative 
arthritis of the lumbar spine is so severe as to warrant an 
increased evaluation.  

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (2000).  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The VA examined the veteran in March 1993.  He was tender at 
the L1-L4 level in the lumbar area.  The veteran had normal 
spinal contours and had normal posture.  Flexion was 60 
degrees, extension was 20 degrees, right and left lateral 
bending was 20 degrees and right and left rotary bending was 
20 degrees.  There was no sciatic tenderness on either side.  
No gross motor sensory or reflex deficit was noted in either 
lower extremity.  Straight leg raising was negative 
bilaterally.  X-rays of the lumbar-lumbo sacral showed severe 
degenerative changes at L1, L2, and L3 with narrowing of the 
disc spaces in spur formation.  The examiner noted that this 
was of a severe degree.  The diagnosis was severe 
degenerative arthritis of the upper lumbar segments.  The 
examiner commented that the veteran had a mild to moderate 
amount of difficulty with his lumbar spine and that with his 
obesity and severity of arthritis, he could expect more 
difficulty in the future.  

A private physician examined the veteran in April 1993.  The 
assessment included osteoarthritis of the spine.  The 
physician believed that this was exacerbated by the veteran's 
weight problem.  

A private medical assessment was performed in May 1993.  The 
veteran could not climb, kneel, crouch; stoop or crawl but 
could occasionally balance.  The medical finding that 
supported this assessment was osteoarthritis of the spine.  
His weight and chronic pain limited his ability to push and 
pull.  

Another private medical assessment was performed in June 
1993.  The veteran was unable to climb, kneel, crouch, stoop, 
balance or crawl due to severe lumbar spondylosis and severe 
obesity.  He was unable to do any pushing or pulling due to 
severe lumbar spondylosis.  

In June 1993 the veteran was examined at a private orthopedic 
center.  The veteran reported that he had low back pain all 
of the time, and that the pain was made worse by weather 
changes.  He stated that the back pain radiated to the 
posterior of both knees and that he had a sensation that his 
knees were going to collapse.  Upon examination he was able 
to toe heel stand but could not toe heel walk.  He could only 
squat halfway and had to hold onto the furniture in order to 
do so.  The veteran had an increased lordotic curve of the 
lumbar spine.  There was no tenderness or spasm along the 
spine.  Straight leg raising was 80 degrees bilaterally, knee 
jerks were somewhat diminished bilaterally.  The ankle jerks 
were a trace on the right side and absent on the left.  The 
impressions were exogenous obesity and lumbar spondylosis and 
degenerative lumbar disc disease. 

VA outpatient treatment records, dated June 1993 to April 
1994, showed that the assessment included degenerative joint 
disease of the lumbar spine.  

The VA examined the veteran in September 1997.  The back had 
normal spinal contours and the veteran was tender at L1 
through L5.  There was mild paravertebral muscle spasm.  
Forward flexion was 30 degrees and extension was 10 degrees.  
Right and left rotary and lateral bending was 20 degrees.  
There was minimal left upper sciatic tenderness bilaterally.  
There was no atrophy in the lower extremities.  Reflexes in 
the lower extremities were symmetrically diminished.  There 
was no motor or sensory deficit in either lower extremity.  
Straight leg raising was bilaterally positive at 30 degrees 
for low back pain.  The veteran got around slowly and 
cautiously.  X-rays of the lumbar and lateral lumbosacral 
revealed severe mid and lower lumbar arthritis with marked 
marginal spurs and marked narrowing of L1-L2, L2-L3 and L3-L4 
disc spaces.  The diagnosis was severe degenerative arthritis 
of the lumbar spine.  The examiner commented that the 
veteran's severe lumbar degenerative arthritis was quite 
limiting to him physically.  

The VA examined the veteran in August 1998.  He was in a 
motorized wheelchair but was able to move out of the 
wheelchair and over to the examining table without any 
appreciable difficulty.  The veteran had a great deal of 
difficulty demonstrating range of motion of his back because 
of his obesity and he tended to fall if he tried to lean 
forward.  However, while observing him while he was removing 
his pants for the examination he seemed to have forward 
flexion near normal of his lumbar spine without any pain or 
discomfort.  He could sit erect.  There was moderate 
paraspinous muscle spasm.  Flexion was 50 degrees, extension 
was 15 degrees and right and left lateral flexion was 15 
degrees.  Straight leg raising was negative bilaterally.  

X-rays revealed marked narrowing of the intervertebral disc 
spaces at L1-L2, L2-L3 and L3-L4.  The presence of vacuum 
phenomenon was noted at these levels also.  Moderate 
narrowing of the intervertebral disc at L4-L5 and L5-S1 and 
was also noted.  Osteophytes were noted extending from the 
vertebral bodies of L-1 through L-4.  The vertebral bodies 
were otherwise of normal height.  There was no evidence of 
subluxation.  There were sclerotic changes present at L3-L4.  

The impression was degenerative disease of the lumbar spine.  
The chronic low back pain, which appeared to be 
musculoskeletal with, decreased range of motion of the 
lumbosacral spine but there was no evidence of neurological 
involvement secondary to this.  There does not appear to be 
any change from his most recent rating examination.  

At the May 2000 Videoconference the veteran testified that 
now he used a motorized wheelchair to get around.  He stated 
that whenever he tried to stand up he felt excruciating pain 
and that his knees and ankles were also painful when he stood 
up.  The veteran reported that he fell three times in the 
past three weeks.  He indicated that after he fell for the 
fourth time he told his doctor about it and the doctor 
ordered him a high-lift chair.  The veteran asserted that the 
high-lift chair made it easier to him to get to his walker.  
He asked the VA for a motorized wheelchair but the VA would 
not give him one.  The veteran testified that he was 
completely out of breath and just could not make it so he 
bought the motorized wheelchair himself.  He stated that he 
could not get along without this motorized wheelchair.  The 
veteran reported that he has had the motorized wheelchair for 
about three years and that he was unable to stand without 
some type of crutch or help.  He indicated that his knees and 
ankles pain was worse since his last VA examination.  The 
asserted that he no longer drove and that he was in constant 
pain.  He testified that he could not do anything if it were 
not for his motorized wheelchair.  

The veteran is service-connected for degenerative arthritis 
of the lumbar spine, currently evaluated as 40 percent 
disabling.  He is currently rated for this disability under 
diagnostic code 5292 for limitation of motion.  

Under diagnostic code 5292, a 40 percent disability rating is 
assigned for severe limitation of motion of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  The VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Initially, we note that the veteran is currently rated at the 
maximum schedule disability level under diagnostic code 5292.  
He is not service-connected for intervertebral disc syndrome 
therefore; consideration of the veteran's symptoms under the 
diagnostic criteria for intervertebral disc syndrome, 
diagnostic code 5293 is not warranted.  The veteran's current 
40 percent evaluation is the maximum schedular rating under 
diagnostic code 5295, and thus a higher evaluation is not 
available under that diagnostic code.  

The Board recognizes that it must consider whether the 
veteran's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (2000).  The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, in March 
1993 and September 1997 the veteran had normal spinal 
contours and had normal posture.  At the May 2000 
Videoconference veteran testified that now he used a 
motorized wheelchair to get around.  However, at the August 
1998 VA examination he was able to move out of the wheelchair 
and over to the examining table without any appreciable 
difficulty and when undressing for the examination he seemed 
to have near normal lumbar spine forward flexion without any 
pain or discomfort.  The veteran could sit erect.  Atrophy, 
instability or disturbance of locomotion were not noted in 
the VA or private examination reports.  

The Board emphasizes that claims of functional loss due to 
pain or weakness must be supported by adequate pathology.  
DeLuca supra. at 206 (1995).  Therefore, the Board can find 
no basis under which to grant the veteran an increased 
evaluation and the appeal must be denied.  


ORDER

An increased evaluation for degenerative arthritis of the 
lumbar spine is denied.


REMAND

The veteran's service medical records showed that he was seen 
for acute gastroenteritis in September 1962 and hemorrhoids 
in November 1963.  The service medical records do not show 
complaints of or treatment for a sleep disorder.

The February 1993 VA examination report assessment included 
gastro-esophageal reflux.  The January 1994 VA examiner 
diagnosed hemorrhoids as per history, apparently stable, no 
active bleeding, nor serious relapse for the last six months.  
Hemorrhoids and gastrointestinal reflux disease were not 
found on the August 1998 VA examination.  This examiner 
commented that the gastrointestinal reflux disease, such as 
it is, the first symptoms occurred while the veteran was in 
the service and that this information was based entirely on 
the history given by the veteran.  This examiner also 
indicated that the claims file was not reviewed.  

With regard to the veteran's claim of entitlement to service 
connection for sleep apnea there have been several medical 
opinions both VA and private.  In May 1985 a VA physician's 
assessment was sleep apnea aggravated by excess weight.  The 
August 1998 VA examiner, who did not review the claims 
folder, opined that the veteran's sleep apnea could not have 
been diagnosed while he was in the military and that it would 
be speculative to say that his court martial for falling 
asleep was related to sleep apnea.  However, Dr. Cathey 
opined in April 2000 that the veteran had probably suffered 
from obstructive sleep apnea for many years and may have had 
this condition while in the service.  Dr. Cathey indicated 
that he had seen the veteran multiple times in the past.  He 
wrote that the veteran's medical records were readily 
available and that he was sure that the veteran would release 
them for the VA to review if necessary.  The RO has not 
attempted to obtain the veteran's medical records from Dr. 
Cathey.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  After securing the necessary release, 
the RO should obtain the veteran's 
medical records from Dr.. Cathey.  

2.  The claims folder, to include those 
records obtained in conjunction with this 
remand, should be made available to the 
examiners who performed the August 1998 
VA examinations for review.  The 
examiners are asked to indicate that the 
entire file has been reviewed.  

a.  The examiners should specifically 
express an opinion as to the etiology of 
the veteran's hemorrhoids, 
gastrointestinal reflux disease and sleep 
apnea.  

b.  The examiners should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
hemorrhoids, gastrointestinal reflux 
disease and sleep apnea were incurred in 
or aggravated by his service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


